Grant, J.
The object of this proceeding is to test the validity of the action of the defendants in detaching certain territory from school-district No. 3, and attaching the same to school-district No. 4, of the township of Chickaming.
The action must be held void, because the inspectors-did not have before them legal evidence of the consent of a majority of the trustees of district No. 3 to the alteration. How. Stat. § 5135, requires the consent of a majority of the trustees of the district, which consent must be spread. *104apon its records. In obedience to a call, tbe defendant board met November 4, 1892. The only evidence of consent then produced before it was a paper, signed by four of the trustees of district No; 3, to such consent. This paper did not show corporate action on the part of such trustees, nor did it contain any evidence that such action was taken in their corporate capacity. The defendant board thereupon adjourned to November 12. At this meeting was produced.a paper signed by the director of school-district No. 3, purporting to state the action taken at a meeting of the trustees of said district, whereby consent was given to detach the territory. This record was fatally defective, in that it did not show that a majority of the trustees gave their consent. The defendant board therefore had no jurisdiction in the premises.
It is unnecessary to note the other defects alleged.
The proceedings must be quashed.
The other Justices concurred.